 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     CLARENCE D. JOHNSON, JR.,                      Case No. C21-496-RSM

11                    Plaintiff,                      ORDER OF DISMISSAL
12                      v.
13
       AMAZON, et al.,
14
                      Defendants.
15
16
            This matter comes before the Court sua sponte and on the Court’s prior Order to Show
17
     Cause, Dkt. #7. Pro se Plaintiff, Clarence D. Johnson, Jr., has been granted leave to proceed in
18
19   forma pauperis in this matter. Dkt. #6. Summonses have not yet been issued.

20          Plaintiff brings this action against multiple defendants, including Amazon, Larry Page,
21
     Mark Zuckerberg, the City of Chicago, and Craigslist Owners. Dkt. #1. The complaint also
22
     references Biden, Obama, Trump, and the United Nations. Id. at 4.
23
24          The Court will dismiss a complaint at any time if the action fails to state a claim, raises

25   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
26   such relief. See 28 U.S.C. § 1915(e)(2)(B).
27
28



     ORDER OF DISMISSAL - 1
            On April 30, 2021, the Court issued an Order to Show Cause highlighting deficiencies in
 1
 2   Plaintiff’s complaint and ordering Plaintiff to submit a Response within twenty-one days

 3   indicating why this case should not be dismissed. Dkt. #7. The order specifically cited the scant
 4
     information provided in his complaint, including “prisoner property seizure” under the statement
 5
     of claim and Plaintiff’s vague reference to “international law, federal law” without further
 6
 7   information on the legal basis for his claims or the relief sought. Id. at 2. The order also noted

 8   that Plaintiff’s civil cover sheet selects multiple boxes under nature of the lawsuit, making it
 9   impossible for the Court to decipher the factual or legal basis for this lawsuit.
10
            The Court ordered Plaintiff to respond with “a short and plain statement telling the Court:
11
     (1) the laws or statutes upon which his claims are based; (2) exactly what facts support each of
12
13   the alleged violations of law; and (3) what specific injury Plaintiff suffered because of each

14   alleged violation of law.” Id. The Court warned that Plaintiff’s Complaint suffers from
15   deficiencies that, if not adequately addressed, would require dismissal. Id. (citing 28 U.S.C. §
16
     1915(e)(2)(B)). Furthermore, it warned that failure to file a response to the order to show cause
17
     would require dismissal of this case. Id.
18
19          As of the date of this Order, Plaintiff has failed to file any response to the Court’s order

20   to show cause. Accordingly, the Court hereby finds and ORDERS that Plaintiff’s claims are
21
     DISMISSED. This matter is CLOSED.
22
23
24          DATED this 27th day of May, 2021.

25
26
27
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER OF DISMISSAL - 2
